                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                CHATTANOOGA DIVISION

 LEWIS STEIN, Individually and on Behalf of
 All Others Similarly Situated,

           Plaintiffs,                             Civil Action No. 1:19-cv-00098

 v.                                                Judge Travis R. McDonough
                                                   Magistrate Judge Christopher H. Steger
 U.S. XPRESS ENTERPRISES, INC., et al.,

           Defendants.


  U.S. XPRESS ENTERPRISES, INC.’S MOTION TO QUASH PLAINTIFFS’ RULE 45
   SUBPOENAS TO NON-PARTIES AND REQUEST FOR EXPEDITED HEARING


         Comes U.S. Xpress Enterprises, Inc. (“USX”), by counsel, pursuant to Rules 26 and 45,

Federal Rules of Civil Procedure, and respectfully moves for an Order quashing Plaintiffs’ Rule

45 subpoenas to non-parties attached hereto as part of Coll. Ex. 1. On September 22, 2020,

Plaintiffs served a “Notice of Issuance of Subpoenas Duces Tecum to Non-Parties” attaching

subpoenas for the production of documents directed to ten of USX’s largest customers, each with

a return date of October 13, 2020. See Plaintiffs’ Notice, part of Coll. Ex. 1 hereto.

         As demonstrated in USX’s Memorandum of Law in support of this Motion, USX is entitled

to an order quashing each of the subpoenas. Counsel for USX conferred in good faith with

Plaintiffs’ counsel on Friday, September 25, 2020 in an effort to resolve the dispute created by

service of Plaintiffs’ Notice and the attached subpoenas, but no agreement for the withdrawal of

the subpoenas could be reached. Thus, Court action is necessary, and in view of the unreasonably

short time within which USX’s customers have been given to respond to the subpoenas, an

expedited hearing is necessary. Pursuant to Local Rule 7.1 (a), Plaintiffs’ answering brief


4838-2961-4797v1
2016317-000305 09/30/2020
responding to this Motion will be due on October 14, 2020, one day after the document productions

are due on October 13, 2020.

         USX’s Memorandum of Law in support of this Motion is filed simultaneously herewith.

         Respectfully submitted this 30th day of September, 2020.




 /s/ K. Stephen Powers                            /s/ Jessica P. Corley
 K. Stephen Powers (BPR # 007088)                 Jessica P. Corley (pro hac vice)
 Philip B. Whitaker, Jr. (BPR # 013999)           Lisa R. Bugni (pro hac vice)
 Baker, Donelson, Bearman, Caldwell &             Brandon R. Keel (pro hac vice)
 Berkowitz, P.C.                                  Logan R. Hobson (pro hac vice)
                                                  KING & SPALDING LLP
 633 Chestnut Street, Suite 1900
                                                  1180 Peachtree Street, N.E.
 Chattanooga, TN 37450                            Atlanta, GA 30309
 Tel: (423) 209-4182                              Tel: (404) 572-4600
 spowers@bakerdonelson.com                        jpcorley@kslaw.com
 pwhitaker@bakerdonelson.com                      lbugni@kslaw.com
                                                  bkeel@kslaw.com
 Counsel for USX Defendants                       lhobson@kslaw.com
                                                  Counsel for USX Defendants




4838-2961-4797v1
2016317-000305 09/30/2020
                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 30th day of September, 2020, I caused a true and correct copy

of the foregoing to be filed with the Clerk of the Court using the CM/ECF system, which will

automatically send notification of such filing and make available the same to all attorneys of

record.


                                                       /s/ K. Stephen Powers
                                                       K. Stephen Powers (BPR # 007088)




4838-2961-4797v1
2016317-000305 09/30/2020
